Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about June 7, 2011, which denied respondent’s objections to a prior order, same court (Kemp J. Reaves, S.M.), entered on or about April 7, 2011, which modified an order of support, unanimously affirmed, without costs.
*553The Support Magistrate’s finding that respondent failed, despite multiple opportunities in a three-year period, to present credible proof of her income and his finding that she lacked credibility are supported by the record (see Matter of Jennifer H.S. v Damien P.C., 50 AD3d 588 [1st Dept 2008], lv denied 12 NY3d 710 [2009]). For example, respondent testified that she worked washing hair at a beauty salon, but her 2009 Schedule C lists her as the sole proprietor of the salon. Respondent filed two financial disclosure affidavits within months of each other, with her expenditures shown as markedly lower on the second than on the first and in any event far in excess of her reported income. Under the circumstances, the Support Magistrate was not bound to determine respondent’s income solely from the figures reported on her 2008 and 2009 income tax returns, and appropriately set support based on the children’s needs (see Matter of Childress v Samuel, 27 AD3d 295 [1st Dept 2006]). In view of the fact that there has been no finding that respondent is impoverished, the court appropriately declined to reach the issue of capping her arrears, as she requested, at $500 (see Matter of Commissioner of Social Servs, v Campos, 291 AD2d 203, 205 [1st Dept 2002]). Concur—Friedman, J.P., Acosta, Saxe, Renwick and Freedman, JJ.